Citation Nr: 0532981	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Whether the appellant's character of discharge for the 
service period from February 3, 1998 to January 22, 1999, is 
a bar to receipt of VA benefits derived from that period of 
service. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant had active duty service form February 3, 1998 
to January 22, 1999.  He also previously served on active 
duty for training from May 25, 1991 to September 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO administrative decision which 
found that the appellant's character of discharge for the 
period of service from February 3, 1998 to January 22, 1999, 
was a bar to VA benefits derived from that period of service.  
The appellant filed a notice of disagreement with that 
decision in April 2003.  In July 2003, the RO issued a 
statement of the case, and in August 2003, the appellant 
timely filed his substantive appeal in this matter.

On his substantive appeal form, VA Form 9, the appellant 
alleged that he was insane at the time of the commission of 
the offense that led to his other than honorable discharge.  
The RO subsequently addressed this allegation as a separate 
issue in a February 2004 rating decision.  

In December 2004, the Board remanded this case for additional 
evidentiary development, and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The Board also 
directed the RO to consider the issue of whether the 
appellant was insane at the time of the commission of the 
offense that led to his other than honorable discharge, as a 
sub issue to the character of discharge issue on appeal.


FINDINGS OF FACT

1.  The appellant served on active duty from February 3, 1998 
to January 22, 1999.  The appellant's discharge from service 
for this period of service was under other than honorable 
conditions, in lieu of trial by court martial, which is 
considered dishonorable for VA purposes.

2.  The evidence does not show that the appellant was insane 
at the time he committed the acts resulting in his discharge 
from service. 


CONCLUSION OF LAW

The character of the appellant's service for the period from 
February 3, 1998 to January 22, 1999 is a bar to VA benefits. 
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the appellant or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Initially, the Board notes that some of the appellant's 
service medical and personnel records could not be located, 
despite multiple attempts having been made by the RO to 
locate them.  Consequently, in reaching this decision, the 
Board acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Historically, the appellant served on active duty for 
training from May 25, 1991 to September 26, 1991.  He later 
had active duty in the Army from February 3, 1998 to January 
22, 1999.  His report of separation from this later period of 
service, Form DD 214, notes that he was discharged under 
other than honorable conditions, and lists the reason for 
separation as being in lieu of trial by court-martial.  

The appellant contends that he was insane at the time of 
committing the offense causing his other than honorable 
conditions discharge, and that under 38 C.F.R. § 3.12(b) his 
character of discharge should not be a bar to the payment of 
VA benefits derived from that period of service.  

I. Character of Service

In an administrative decision, dated in March 2003, the RO 
determined that the character of the appellant's discharge 
from service for the period from February 3, 1998 to January 
22, 1999, was considered to have been under other than 
honorable conditions, and a bar to VA benefits. 

The appellant contends that the character of his discharge 
should not constitute a bar to his receipt of VA benefits, 
and he disagrees with the RO's determination that his service 
is other than honorable.  He specifically contends that he 
was insane at the time he committed the acts resulting in his 
discharge from service.

In order to qualify for VA benefits, an appellant must 
demonstrate that he, she, or the party upon whose service the 
appellant predicates the claim had the status of an veteran.  
Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2).  A person seeking to establish veteran 
status must do so by a preponderance of the evidence; the 
benefit-of-the doubt doctrine is not applicable to that 
determination status. Struck; see also Laruan v. West, 11 
Vet. App. 80 (1998).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of commission of the offenses causing such 
release or discharge.  Among those offenses is a discharge 
under other than honorable conditions issued to escape trail 
by general court-martial.  Pursuant to 38 C.F.R. 
§ 3.12(d)(1), this type of discharge will be considered to be 
issued under dishonorable conditions.  

The record shows that on November 4, 1998, the appellant 
sought treatment from USA Health Clinic at Fort Buchanan, 
Puerto Rico.  An inservice treatment report, dated in 
November 4, 1998, described the appellant as being fit-to-fly 
(for purposes of his return to Ft. Campbell, Kentucky from 
where he was absent without leave, AWOL), but with paranoid 
ideas and delusions.  The report noted a provisional 
diagnosis of rule out paranoid schizophrenia.  An assessment 
that same day, noted the appellant's complaints of 
discrimination against him, and a lack of support from his 
chain of command.  The report noted his history of ongoing 
abuses at home and in the Army.  It indicated that he had 
gone AWOL and had turned himself in two days earlier.  The 
report concluded with an assessment of rule out paranoid 
schizophrenia versus personality disorder.  As noted above, 
the appellant was subsequently discharge from the service on 
January 22, 1999.  His report of separation, Form DD 214, 
notes that he was discharged from this period of service 
under other than honorable conditions, and lists the reason 
for separation as being in lieu of trial by court-martial.  

A post service private medical treatment report, dated in 
April 2001, was received from J.A. Juarbe, M.D.  Dr. Juarbe 
diagnosed the appellant with schizophrenia, chronic paranoid 
type with very poor prognosis.  It also indicated that the 
appellant was found to be very much delusional paranoid since 
he was young, and that his mental condition was aggravated 
while in active duty.   

In December 2001, the appellant was hospitalized for two days 
for treatment of paranoid schizophrenia.  The hospitalization 
report noted that the appellant was oriented, and that he had 
mental capacity for giving consent.  The report noted that 
the appellant left the treatment facility, and was 
administratively discharged.

In a statement, dated in December 2002, the appellant 
indicated that the circumstances relating to his discharge 
involved only one period of AWOL.  He indicated that he had 
been punished without reason, and that he had to do more work 
than others in his company, and that he was treated 
indifferently by his superiors.  Therefore, he went to Puerto 
Rico without authorization to seek help from his family.   

A statement, dated in March 2004, was received from a friend 
of the appellant.  She indicated that she had met the 
appellant in March 1999.  She indicated that she immediately 
noticed that the appellant was an immensely sweet and caring 
person.  She indicated that the appellant was mistreated by 
fellow soldiers while in the military, as well as members of 
his chain of command.  She indicated that the appellant was 
very angry as a result of this inhumane treatment during his 
military service, and chose to go AWOL to avoid the growing 
potential for violence.  

Based upon a review of the appellant's claims folder, the 
Board finds that the appellant is not eligible for VA 
compensation for the period of service from February 3, 1998 
to January 22, 1999, because he was discharged under other 
than honorable conditions and in lieu of trial by court-
martial.  A discharge or release under these conditions is 
considered to have been under dishonorable conditions, and 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a), (d)(1).

As for the appellant's contentions that he was insane at the 
time he went AWOL, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 38 
C.F.R. § 3.354(a). When a rating agency is concerned whether 
a appellant was insane at the time he committed an offense 
leading to his discharge (38 U.S.C.A. § 5303(b)), it will 
base its decision on all the evidence procurable relating to 
the period involved, and apply the definition in 38 C.F.R. § 
3.354(a). 38 C.F.R. § 3.354(b).

In Struck v. Brown, 9 Vet. App. 145 (1996), the Court held 
that the statute requires that the insanity exist only at the 
time of the commission of an offense leading to the person's 
discharge and not that the insanity must cause the 
misconduct, that is, there need not be a causal connection 
between the insanity and the misconduct. See Helige v. 
Principi, 4 Vet. App. 32 (1993).

The Board finds that the appellant did not meet the 
definition of insanity for VA purposes.  At the time of the 
period of AWOL, the appellant was considered fit to fly, and 
with a psychiatric assessment of rule out paranoid 
schizophrenia versus personality disorder.  There is no 
indication that the veteran did not understand the difference 
between right and wrong at that time.  In addition, other 
than being AWOL, there is no evidence that the appellant had 
a prolonged deviation from his normal method of behavior, 
interfered with the peace of society, or departed from the 
accepted standards of the community. There may be evidence of 
such behavior starting in the years thereafter, but the 
reported histories and contemporaneous evidence does not 
indicate that such behavior occurred during the period of 
AWOL.  Thus, the Board notes that evidence does not show that 
the appellant was insane at the time of committing the 
offense causing such his discharge. See 38 C.F.R. § 3.354 
(2004).  

In conclusion, the Board finds that the character of the 
appellant's period of active military service bars his 
eligibility to VA benefits. There were no periods of insanity 
or compelling circumstances to warrant the prolonged 
unauthorized absence. In this case, the appellant's prolonged 
unauthorized absence was the result of his own willful and 
persistent misconduct.

In reaching this decision, the Board has considered the 
appellant's arguments that he was harassed and treated 
unfairly because of racism.  However, this alleged treatment 
does not serve to negate the assigned discharge 
classification of his military service.  To the extent that 
the service member may disagree with the assigned discharge 
classification of his military service, the Board points out 
that there is no indication that the service member's 
discharge was based on error, and VA is therefore bound by 
the findings of the service department with respect to the 
type or classification of the service member's military 
service and discharge therefrom. See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530 
(1990).  Therefore, he must raise this concern with the 
Department of the Army.



Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's March 2001, October 2002, and March 2005 letters, 
the March 2003 and February 2004 RO decisions, the July 2003, 
and May 2004 statements of the case (SOC), and the September 
2005 supplemental SOC, advised the appellant of what 
information and evidence was needed to substantiate his claim 
herein and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant.  The documents also advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide under the VCAA 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Also, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the appellant to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant in this matter.

Despite the arguments presented on behalf of the appellant by 
his representative in this matter, the Board does not find 
that a VA examination is necessary in this matter.  At no 
time, either during service or through the course of this 
appeal, has the appellant been found to be insane.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case as it 
pertains to the claim herein adjudicated.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  








ORDER

The character of the appellant's service for the period from 
February 3, 1998 to January 22, 1999 is a bar to VA benefits.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


